     Case 2:20-cv-00269-KJM-DMC Document 17 Filed 05/21/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    STEPHANIE GLYNN,                                 No. 2:20-CV-0269-KJM-DMC
12                       Plaintiff,
13           v.                                        ORDER
14    MATCH GROUP, LLC,
15                       Defendant.
16

17                  Plaintiff, who is proceeding with retained counsel, brings this civil action. On the

18   Court’s own motion, the scheduling conference set before the undersigned on June 17, 2020, in

19   Redding, California, is vacated pending resolution of defendant’s motion to dismiss and motion to

20   strike, ECF Nos. 15 and 16, currently set for hearing before the Chief District Judge on June 26,

21   2020.

22                  IT IS SO ORDERED.

23

24   Dated: May 21, 2020
                                                           ____________________________________
25                                                         DENNIS M. COTA
26                                                         UNITED STATES MAGISTRATE JUDGE

27

28
                                                       1
